Gulotta and Margett, JJ.,
dissent and vote to reverse the judgments of conviction, vacate the guilty pleas, and remit the matter to the County Court, Nassau County, for further proceedings, with the following memorandum: In light of the initial statements made by the defendant during the plea allocution in which he maintained that he was both intoxicated and “emotionally disturbed” at the time of the instant homicide, it was incumbent upon the court to inquire further before accepting his plea of guilty to murder in the second degree (see People v Quiles, 72 AD2d 610; People v McDougle, 67 AD2d 989). Moreover, since the contemporaneously entered plea of guilty to escape in the first degree in satisfaction of another indictment was expressly conditioned upon a negotiated agreement that concurrent sentences would be imposed, that plea should also be vacated (see People v Rogers, 48 NY2d 167; People v Clark, 45 NY2d 432; People v Schaaff, 77 AD2d 607; People v Griffin, 77 AD2d 666).